t c memo united_states tax_court sylvia a duncan petitioner v commissioner of internal revenue respondent docket no filed date sylvia a duncan pro_se daniel n price for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are whether the unpaid balance of a loan taken by petitioner from her qualified_retirement_plan in should be deemed a taxable_distribution to petitioner in that is subject_to the 10-percent additional tax under sec_72 and if so whether petitioner’s medical_expenses incurred in and can be applied to reduce the taxable_amount of the distribution unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in san antonio texas at the time that she filed her petition petitioner was employed by united services automobile association usaa until date during her employment with usaa petitioner contributed to usaa’s sec_401 plan the usaa savings and investment plan usaa sip on date petitioner’s balance in her usaa sip account was dollar_figure on date petitioner borrowed dollar_figure from her usaa sip account this loan was documented by an agreement entitled savings and investment plan truth in lending disclosures promissory note loan agreement petitioner granted to usaa a security_interest in her vested usaa sip account balance to the extent necessary to secure the loan the loan agreement provided payroll deduction authorization i authorize usaa to institute continuing payroll deductions in the full amount of each installment of principal and interest payable on this note until the loan is repaid in full i understand that principal and interest payments shall be due and payable at the end of each payroll_period throughout the term of the loan if my employment with usaa ends then the unpaid balance of the loan plus any interest as of my last day of employment shall become due and payable immediately separation_from_service i understand that after i separate from service i have days to repay my outstanding loan balance plus any interest as of my last day of employment also i understand that if i do not make such repayment within days after my separation_from_service the accounts in which i have given a security_interest will be permanently reduced by the amount of the outstanding loan and will be treated for all purposes as a distribution to me i also understand that the outstanding balance may be taxable_income to me on date petitioner was paid for the period from december through the last period paid in in accordance with the loan agreement dollar_figure was withheld from her pay as a payment on the loan on date petitioner’s employment with usaa was terminated on date petitioner was paid for the period from date through her termination_date of date the dollar_figure loan payment was not deducted from her pay for this period because the net pay due to petitioner was only dollar_figure petitioner received a form_w-2 wage and tax statement from usaa reflecting the january payment as income for in a statement dated date usaa informed petitioner that she had a vested balance of dollar_figure and an outstanding loan of dollar_figure in her usaa sip account as of that date petitioner was informed that she had to pay her outstanding loan balance by date or it would be considered in default and subject_to federal and or state income taxes petitioner was also informed that a 10-percent penalty might apply petitioner did not pay the outstanding loan balance as of date petitioner had received a distribution payment of dollar_figure from her usaa sip account less dollar_figure withheld for federal income taxes the balance of petitioner’s usaa sip account dollar_figure was applied to her outstanding loan balance usaa reported this transaction to petitioner and to the internal_revenue_service irs on a form 1099-r distribution from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for as a taxable_distribution of dollar_figure to petitioner petitioner reported the usaa sip distribution on her form_1040 u s individual_income_tax_return for the irs determined that petitioner owed a 10-percent additional tax on the early distribution from the usaa sip opinion sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year of the distributee in which distribution occurs pursuant to sec_72 the amount of a distribution to a taxpayer from a qualified_pension plan generally includes the proceeds of any loan from the plan to the taxpayer see scott v commissioner tcmemo_1997_507 affd without published opinion 182_f3d_915 5th cir murtaugh v commissioner tcmemo_1997_319 sec_72 provides if during any taxable_year a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan such amount shall be treated as having been received by such individual as a distribution under such plan sec_72 provides an exception to this general_rule the exception will apply and the loan will not be treated as a taxable_distribution if the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit the loan by its terms must be repaid within years from the date of its inception or is used to finance the acquisition of a home that is the principal_residence of the participant and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the loan sec_72 to c a loan from a qualified_employer_plan no longer satisfies the requirement of sec_72 when the participant fails to make a loan payment either on the date that it is due or within the allowed grace period see eg molina v commissioner tcmemo_2004_258 see also estate of gray v commissioner tcmemo_1995_421 petitioner argues that the amount of the usaa sip account applied to her outstanding loan balance should be deemed a distribution in the year that the loan was made as opposed to petitioner’s loan satisfied the requirements of sec_72 at the time that it was made and throughout thus the loan was not treated as a distribution in when petitioner failed to repay the loan in under the terms of the loan agreement the application of her usaa sip account balance to the loan discharged her debt and became a taxable_distribution to her in sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan for the taxable_year in which the distribution is received the 10-percent additional tax however does not apply to certain distributions sec_72 sets forth specific exemptions sec_72 provides that the additional tax shall not apply to distributions made to employees to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care determined without regard to whether the employee itemizes deductions for such taxable_year the deduction allowed under sec_213 is for the expenses paid during the taxable_year for medical_care to the extent that such expenses exceed percent of adjusted_gross_income petitioner argues that her medical_expenses for and should be applied to reduce the taxable_amount of the distribution the clear language of sec_72 limits the scope of the exemption to the amount of deductible medical_expenses paid during the taxable_year of the distribution thus the sec_72 exemption does not apply to the medical_expenses that petitioner paid in because the taxable_year of the early distribution from her usaa sip account wa sec_2001 to reflect the foregoing and the parties’ agreement as to the amount of petitioner’s allowable medical_expenses decision will be entered under rule
